Hamilton County, No. C-850394. This cause came on for further consideration upon the filing of appellant’s motion for leave to file further pleadings in the courts of Ohio and appellee’s application for appropriate relief. The appellant seeks leave of this court to file a second post-conviction petition in the common pleas court. Appellee seeks an order barring appellant from pursuing a new claim in the courts of Ohio. Both appellant and appellee cite State v. Steffen (1994), 70 Ohio St.3d 399, 639 N.E.2d 67, in support of their requests for relief.
This court’s decision in Steffen does not prohibit the filing of pleadings, such as appellant’s second post-conviction petition, in the courts of Ohio without leave of this court. However, this court did hold in Steffen that Ohio trial and appellate courts lacked power to stay execution dates set by this court. (In this case, the federal district court stayed execution of appellant’s sentence on March 11,1994, and it appears that the stay remains in effect.) Furthermore, this court held in Steffen that it is not within this court’s power to prohibit all filings. Accordingly,
IT IS ORDERED by the court, effective May 29, 1996, that appellant’s motion for leave to file *1500further pleadings in the courts of Ohio be, and hereby is, denied, in that leave is not required.
IT IS FURTHER ORDERED by the court that appellee’s application for appropriate relief be, and hereby is, denied.'